DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 16/876973 (“’973 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is May 18, 2020. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
     	The instant application is a continuing reissue application of US Application, 16/232691, filed December 26, 2018, which is a reissue of US Patent 9,824,474 (the ‘474 patent), which issued from application 13/939779 (“’779 application”) filed 7/11/2013 and is entitled “METHOD OF CAPTURING INFORMATION ABOUT A RACK AND EQUIPMENT INSTALLED THEREIN.”
	Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the ‘474 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘474 Patent. Also based upon the Examiner's independent review of the‘474 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations. 
	This Office Action is being issued following Applicant’s responses of 3/22/2021 and 3/24/2021, which included 1) claim amendments 2) arguments and 3) a terminal disclaimer.  



II. STATUS OF CLAIMS
The ‘474 Patent issued with claims 1-18 (“Patented Claims”).   The Amendment filed 5/18/2020, amends claims 1, 3, 9, 11, 13, and 16, cancels claims 17 and 18, and adds claims 19-24.  The amendment filed 3/24/2021 amends claims 3, 13, 16, 23, and 24.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 1-16 and 19-24 (“Pending Claims”).
b. Claims 1-16 and 19-24 are examined (“Examined Claims”)

III. AMENDMENT OF 3/24/2021
	The amendment to the claims filed 3/24/2021 have been entered and considered.   

IV. CONTINUING DATA
The ‘474 patent claims the benefit of provisional application 61/670508, filed July 11, 2012.  The ‘474 does not claim foreign priority under 35 USC 119.  
In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.
V. EFFECTIVE FILING DATE
The Examiner notes that the provisional application supports claims 1-4, 9-14, 16, and 19-24.  However, the provisional application lacks support for claims 5-8, and 15.  Claims 5 and 15 lack support in the provisional application in that there is no support in the provisional application for the equipment in the rack being a switch.  Claims 6-8 lack support in the provisional application in that there is no disclosure of managed and unmanaged equipment, or the specific devices in claim 7.  As a result, the effective date of claims 1-4, 9-14, 16 and 19-24 is July 11, 2012 and the effective date of claims 5-8 and 15 is July 11, 2013.  Since at least one claim has an effective data after March 16, 2013, the claims will be examined under the AIA  sections of 35 USC 112, 102 and 103.  

VI. REISSUE DECLARATION
	The reissue declaration filed 5/18/2020 is approved.  

VII.  DOUBLE PATENTING
The terminal disclaimer filed 3/22/2021 has been approved and therefore the double patenting rejection has been obviated.  

VIII.  EXAMINER’S AMENDMENT
	The specification has been amended as follows:
	The amendments presented September 18, 2020 have been amended as follows:
On the face of the issued patent please after “Related U.S. Application Data, please amend (60) as follows: --
This Reissue Application is a continuation of Reissue Application Serial No. 16/232,691 filed December 26, 2018, which is a reissue of Application Serial No. 13/939,779, filed July 11. 2013, which issued as U.S. Patent No. 9,824,474, which claimed priority to Provisional] provisional application No. 61/670,508, filed on Jul. 11, 2012. --
Please amend the inserted below paragraph at Col. 1, Line 12 as follows: --
Notice: More than one reissue application has been filed for the reissue of Patent No. 9,824,474, The reissue applications are reissue Application Ser. No. 16/232,691 filed December 26, 2018 and this continuation reissue Application Ser. No. (the present continuation reissue application). Both reissue applications are reissues of the same issued U.S. Patent No. 9,824,474 (Application Serial No. 13/939,779, filed July 11, 2013, The present reissue application is a continuation of Reissue Application Serial No. 16/232,692 filed December 26, 2018, which is a reissue of Application Serial No. 13/939,779, filed July 11, 2013, which issued as U.S. Patent No. 9,824,474, The present reissue application is also a reissue of Application Serial No. 13/939,779, filed July 11, 2013, which issued as U.S. Patent No. 9,824,474. --

	These changes were made for purely formalistic reasons.  Specifically, the serial number 16/232692, which was incorrectly listed in the amendment of 5/18/2020, was not contained in the issued patent specification.  All amendments in reissue are made relative to the issued patent. When deleting subject matter that was added during the reissue, the subject matter need only be omitted.  Brackets are not proper.  As such, the above amendments have been made.
	For future reference, the Examiner notes that the face of the patent need not be amended, as when the reissue certificate issues, the continuing data is updated on the face of the reissue certificate.
VIII. ALLOWABLE SUBJECT MATTER
Claims 1-6, and 19-24 allowed.
Claims 1-16 and 19-24 define over the art of record in that none of the cited prior art teaches or suggests entering data into a model for the rack and displaying both the view of the model for the user to enter data into the model and the picture of the rack with the associated overlay visually aligned on the picture, as claimed.
IX. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992